Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority opinion. While paragraph one of the syllabus is a correct statement of the law, today’s majority applies it incorrectly to the facts of this case.
Civ.R. 65(D) provides in pertinent part:
“Every order granting an injunction and every restraining order * * * is binding upon the parties to the action, their officers, agents, servants, employees, attorneys and those persons in active concert or participation with them who receive actual notice of the order whether by personal service or otherwise.”
The use of the word “actual” preceding the word “notice” is of great importance. Persons who do not receive actual notice cannot be bound by an injunction or restraining order.
The majority contends that since the TRO was posted on the building entrances, since fifteen to twenty copies of the TRO were in circulation, and since a newspaper printed a story regarding this matter, actual notice was given. At best, the foregoing method of notice is constructive; it certainly can not be construed as actual. In order to give actual notice of the contents of a TRO, something more has to be done than simply posting copies thereof on the building entrances and placing a number of copies in circulation. For the contemnors to receive actual notice, we must be able to say with substantial certainty that they all had an opportunity to receive a copy of the TRO and acquaint themselves with it. This could have been accomplished quite simply by Midland if it had circulated copies of the TRO or a summary thereof to all employees. This was not done in this case. Actual notice can never be presumed or inferred from the facts. It must be clearly established by the evidence that each individual involved actually had an opportunity to be served or otherwise be informed of the contents of the TRO. Actual notice was not given to the contemnors in this case and therefore the judgment of the court of appeals should be reversed.